Title: From Alexander Hamilton to William Duer, 7 April 179[1]
From: Hamilton, Alexander
To: Duer, William


Treasury DepartmentApril 7th 179[1]
Sir
In consideration of the moderate terms of Mr Fowler’s contract with the public and from a disposition to give all requisite aid to the Contractor in order that the public service may be effectually & certainly performed, I accede to the requests contained in your letter, as explained in conversation—that is to say—I will advance immediately to you as Agent to Mr Fowler thirty thousand Dollars, and a further sum of twenty thousand Dollars at the expiration of forty five days from the date of this letter.
If upon the first of October next there is a satisfactory evidence that the public service has called for supplies (which have been furnished) to an amount sufficient to entitle the Contractor to the additional sum of thirty thousand Dollars they shall be paid; though he should not be then ready to comply with the forms of the Treasury.
I am, Sir,   Your Obedt. Servt.
Alexander HamiltonSecretary of the Treasury
William Duer Esqr.
